The appeal is upon the record proper. There is no bill of exceptions.
All assignments of error, save one, relate to action of the court in refusing and giving, respectively, certain special charges dependent upon the evidence in the case. The remaining assignment asserts error in the refusal of the court to grant the appellant a new trial.
The established rule is that, without a bill of exceptions showing whether the special charges were abstract or supported by the evidence, action of the court in refusing or giving them is not reviewable. Lone Star Cement Co. v. Wilson, 231 Ala. 83,163 So. 601; Farmer v. State ex rel. Kilcrease, 28 Ala. App. 398,187 So. 735, certiorari denied 237 Ala. 555, 187 So. 737.
For like reason the overruling of the motion for a new trial is not subject to review. Rose v. Magro, 241 Ala. 513,3 So.2d 64.
Consideration, therefore, of the interesting propositions of law discussed in brief of able counsel for appellant must, perforce, be pretermitted.
No error being made to appear, the judgment is accordingly ordered affirmed.
Affirmed. *Page 515